J-A10006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    RYAN STANFORD LEE                          :
                                               :
                      Appellant                :      No. 3803 EDA 2015

             Appeal from the Judgment of Sentence July 16, 2015
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0007659-2014


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY GANTMAN, P.J.:                               FILED JULY 03, 2018

        Appellant, Ryan Stanford Lee, appeals from the judgment of sentence

entered in the Montgomery County Court of Common Pleas following his jury

trial convictions for retaliation against a witness, aggravated assault, simple

assault, recklessly endangering another person, firearms not to be carried

without a license, and persons not to possess a firearm.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.         Therefore, we have no need to

restate them.

        Appellant raises the following issues for our review:


____________________________________________


1 18 Pa.C.S.A. §§ 4953(a), 2702(a)(1), 2701(a), 2705, 6106(a)(1),
6105(a)(1), respectively.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A10006-18


         WHETHER APPELLANT’S SIXTH AMENDMENT RIGHT TO A
         FAIR TRIAL WAS VIOLATED BY THE TRIAL COURT’S
         ADMISSION OF CUMULATIVE TESTIMONY REGARDING A
         PRIOR   UNPROVEN    SHOOTING,  WHICH   IN  THE
         AGGREGATE, FAR RESULTED IN UNFAIR PREJUDICE
         WHICH FAR EXCEEDED THE PROFFERED PROBATIVE
         VALUE OF THE EVIDENCE?

         WHETHER APPELLANT’S RIGHT TO CONFRONTATION WAS
         VIOLATED BY THE TRIAL COURT’S ADMISSION OF
         TESTIMONY OF OUT-OF-COURT STATEMENTS DIRECTLY
         IMPLICATING APPELLANT IN A PRIOR SHOOTING,
         INCLUDING, INTER ALIA, THAT AN INVESTIGATIVE GRAND
         JURY FOUND APPELLANT SOLELY RESPONSIBLE FOR THE
         PRIOR SHOOTING?

         WHETHER THE TRIAL COURT ERRED IN OVERRULING
         APPELLANT’S  OBJECTION   TO   THE   PROSECUTOR’S
         STATEMENT IN OPENING ARGUMENT THAT APPELLANT
         WAS RELEASED FROM JAIL JUST PRIOR TO THE INCIDENT
         UNDERLYING THE PRESENT CASE, WHERE THE ASSERTED
         FACT EXCEEDED THE TRIAL COURT’S ORDER IN LIMINE
         WHICH SPECIFICALLY DELINEATED THAT WHICH THE
         COMMONWEALTH WAS PERMITTED TO ADMIT RELATIVE
         TO   APPELLANT’S  PRIOR   CASE,    AND   UNFAIRLY
         PREJUDICED APPELLANT FROM THE OUTSET?

(Appellant’s Brief at 5).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Thomas P.

Rogers, we conclude the Appellant’s issues merit no relief. The trial court

opinion fully discusses and properly disposes of the questions presented.

(See Trial Court Opinion, filed May 3, 2017, at 15-34) (finding: (1) evidence

of 2013 shooting involving Appellant was relevant and necessary to establish

motive and intent to retaliate against Victim for Appellant’s mistaken belief

that Victim had “snitched” on Appellant in grand jury proceedings;

                                    -2-
J-A10006-18


Commonwealth did not offer evidence to show Appellant’s propensity to

commit crimes; probative value of evidence outweighed prejudicial effect;

moreover, court twice gave jury cautionary instruction that had been crafted

and agreed upon by counsel; jury acquitted Appellant on charges of

attempted first degree murder and aggravated assault with deadly weapon,

which showed jury could properly weigh evidence; (2) initially, Appellant did

not object at trial to Detective Mitchell’s testimony regarding grand jury

information, so any challenge to this testimony is waived; moreover,

Commonwealth offered Detective Mitchell’s testimony to explain his course

of conduct as investigator in 2013 grand jury; Detective Mitchell testified

that Appellant had received copy of 2013 criminal complaint, which

explained how Appellant learned of Victim’s appearance before grand jury;

this   evidence   supported   Commonwealth’s   theory   of   case;   testimony

supported Commonwealth’s theory about Appellant’s motive for shooting at

Victim; moreover, Victim testified immediately after Detective Mitchell;

counsel had plenty of opportunity to confront Victim; court permitted

reading only small portion of 2013 criminal complaint to show it mentioned

Victim’s name and his grand jury testimony; (3) Appellant did not initially

object at trial to Detective Mitchell’s testimony regarding other grand jury

witnesses or ballistic evidence that implicated Appellant in 2013 shooting;

thus, those claims are waived; prosecutor’s opening statement noting

Appellant’s time in prison did not violate motion in limine order, which


                                    -3-
J-A10006-18


specifically made information of Appellant’s guilty plea to 2013 charges

admissible; further, court advised jury that opening statements are not

evidence). Accordingly, we affirm based on the trial court’s opinion.

      Judgment of sentence affirmed.

      Judge McLaughlin joins this memorandum.

      Judge Ransom did not participate in the consideration or decision of

this case.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/18




                                    -4-